Citation Nr: 0515374	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  98-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2.	Entitlement to an increased rating for iron deficiency 
anemia, currently evaluated as 10 percent disabling.

3.	Entitlement to an increased evaluation for nodular 
duodentitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 2000, the Board 
remanded the veteran's claim, in part, to clarify her request 
to testify at a hearing before a Veterans Law Judge, and for 
further evidentiary development.  In a December 2000 letter, 
the RO requested that the veteran clarify whether she desired 
a hearing.  That letter is annotated to reflect that, as of 
February 2002, the veteran did not respond.

The Board again remanded the veteran's claim to the RO in 
December 2003, for additional development. 


FINDINGS OF FACT

1.  The objective medical evidence of record preponderates 
against a finding that the veteran's service-connected low 
back strain is manifested by more than subjective complaints 
of back pain and flare-ups, with range of motion of flexion 
to 70 degrees; moderate limitation of lumbar spine motion, 
spasm, or neurological involvement is not shown.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected iron deficiency anemia is productive of a 
hemoglobin count of 8 grams (gm)/100 milliliters (ml) or 
less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected nodular duodenitis is shown to be an active 
duodenal ulcer or is manifested by more than mild symptoms; 
it is not productive of recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code (DC) 5292, 5295 (2002), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2004), effective from September 26, 2003.

2.  The schedular criteria for a rating in excess of 10 
percent for iron deficiency anemia are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.117, Diagnostic Code 7700 (2004).

3.  The schedular criteria for a rating in excess of 10 
percent for nodular duodentitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 4.27, 4.112, 4.114, Diagnostic Code7399-7305 
(2001 and 2004), effective prior to and after July 2, 2001



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for low back strain and iron deficiency 
anemia was granted by the RO in a February 1991 rating 
decision that assigned noncompensable ratings for the 
veteran's disabilities.

In December 1991, the RO granted service connection for mild 
nodular duodentitis, and awarded a 10 percent disability 
evaluation.

In August 1997, the RO implemented a July 1997 Board decision 
that granted 10 percent ratings for the veteran's service-
connected low back strain and iron deficiency anemia.

In March 1998, the RO received the veteran's current claim 
for increased ratings for her service-connected low back 
strain, iron deficiency anemia, and nodular duodentitis.

Evidence added to the file since the veteran filed her most 
recent claim includes VA medical records and examination 
reports, dated from March 1997 to June 2004.  The records 
reflect the veteran's complaints of back pain and 
gastrointestinal (GI) discomfort.  In November 1997, the 
veteran complained of low back pain, and of a recent history 
of vomiting red blood.  February 1998 records reflect chronic 
dyspepsia and a positive helicobacter pylori (H. pylori) 
test, as well as marked lumbar lordosis.  It was noted that 
she gave a history of recurrent hematemesis, but the examiner 
was unable to find substantiation on prior records.  A prior 
negative esophagogastroduodenoscopy (EGD) and gastritis 
associated with non-steroidal anti-inflammatory drugs 
(NSAIDs) were also noted.  Hemoglobin was 12.3 grams.

In her October 1998 substantive appeal, the veteran argued 
that her service-connected back disability warranted a 50 
percent rating because the back pain was no longer mild, and 
was keeping her awake at night.  She was unable to bend her 
arms, and her legs got numb.  She said she vomited blood due 
to her service-connected ulcer condition, which made her weak 
and light-headed.

VA records dated in December 1998 mention fibromyalgia.

During her January 1999 personal hearing at the RO, the 
veteran testified that he had back spasms and use a cane to 
walk.  Sometimes she was unable to move due to her back pain 
and was unable to stay in one position for more than a few 
minutes.  She received therapy and prescribed medication, and 
was unable to do heavy lifting beyond 10 pounds.  The veteran 
further testified that as to her service-connected anemia, 
she hemorrhaged, her blood count dropped, and she felt faint 
and was very tired.  She took vitamins.  As to her service-
connected nodular duodentitis, the veteran said she had a 
bleeding ulcer and was on a bland diet.  She reported two 
episodes of her ulcers bleeding that caused her to faint at 
work.  She testified that she took prescribed medication.

When seen in January 1999, the VA medical records reflect the 
veteran's complaints of back pain, stomach discomfort, and 
treatment for H. pylori in February 1998.  It was noted that 
she said she had vomited blood.

The veteran, who was noted to be 32 years of age, underwent 
VA orthopedic examination in May 1999.  According to the 
examination report, she complained of constant low back pain 
that worsened with activity.  Rest helped and she took pain 
medication.  She did not work.  On examination, there was no 
leg-length discrepancy, and straight leg raising was 
negative, bilaterally.  Active range of motion of the 
lumbosacral spine was decreased in flexion to about 45 
degrees maximum, because of pain.  Extension and lateral 
flexion were within normal limits.  There was moderately 
severe pain on palpation of the lumbosacral spine at L3-L4 
and L4-L5.  There was no evidence of any muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles.  Gait 
was completely non-antalgic, without the use of any assistive 
device, and there was no limp.  There were no other focal 
neuromuscular deficits.  The VA examiner commented that the 
veteran had pain in the low back with the only focal findings 
being decreased active range of motion of the lumbosacral 
spine in flexion, and pain on palpation of the lumbosacral 
spine.  X-rays taken at the time were within normal limits.

A May 1999 VA report of a computed tomography (CT) scan of 
the veteran's spine indicates mild multi-level diffuse disk 
bulges with additional osteoarthritic changes at L4-L5 with 
no evidence of any impingement on the thecal sac or nerve 
roots.

VA outpatient records dated in August 1999 indicate that the 
veteran complained of recurrent syncope with negative workup.  
The assessment was history of syncope, negative workup, and 
chronic musculoskeletal symptoms, and also an element of 
somatization.  

Pursuant to the Board's November 2000 remand, the veteran 
underwent VA examination in January 2001.  According to the 
examination report, she reported a history of back pain with 
spasms that for the past three years involved her entire 
back.  She complained of pain all the way down her arms and 
legs that occurred about three times a week and lasted for 
approximately one half to one hour.  Some mornings she was 
unable to get out of bed.  She described her pain as sharp 
pain with tingling and numbness all the way down to the 
fingers and toes, which worsened over the years and in cold 
weather.  She said she was unable to lift five pounds but, 
when specifically asked about carrying groceries, she said 
she had no problem with a bag of flour or sugar.  She took 
prescribed pain medication.

As to her nodular duodenitis versus ulcer disease, the 
veteran currently reported "barburigme [sic]" about one 
hour after food associated with severe epigastric pain.  She 
reported frequent hematemesis, although none in the past 
several months, and currently she reported that when she did 
not eat, she got hunger pains but not severe pain that was 
very different from the pain she had with the "barbarigme 
[sic]" after food.  She reported that approximately three 
months earlier she had black tarry stools but then said, 
"they looked like coffee grounds in my stool."  The veteran 
denied bright red blood per rectum, and denied weight loss.  
She reported that she took iron sulfate for an anemia and 
when she did not take it, or when she threw up blood, the 
anemia worsened.  Her abdominal pain never awakened her from 
sleep, and did not worsen at night.  She had not had to 
change any of her activities as a result of the abdominal 
problem except for her diet, and she reported that the 
problem was pretty stable throughout the year, without 
significant exacerbations.

On examination, the veteran was observed to be a well-
developed and obese female who walked very slowly and 
deliberately, but with a pantalgic gait with no limps to 
either side.  Examination of her back revealed that she had 
exaggerated lordosis.  She had significant superficial 
tenderness with knee buckling difficulty from the mid 
thoracic region down to the lower lumbar region.  She had 
knee buckling with truncal rotation.  The veteran had 
bilateral thorocolombar flexion from 0 to 35 degrees, 
extension was from 0 to 25 degrees, and flexion was from 0 to 
70 degrees.  While sitting, she had negative straight leg 
raising.  While supine, she had markedly positive straight 
leg raising, bilaterally, at 30 degrees associated with 
significant grimacing.  She had normal sensation throughout 
her upper and lower extremities.  The veteran had nearly 
normal (4+/5) motor strength in the lower extremities, 
associated with a significant amount of cog-wheeling effort.  
The examiner said that, of note, when the veteran was asked 
to kneel on a chair and bend over, she was unable to flex her 
lumbosacral spine more than 15 degrees.  

Further, the veteran's abdomen was soft with normoactive 
bowel sounds, and no hepatic or splenic enlargement, with 
right lower quadrant diffuse tenderness on deep palpation.  
The tenderness on recurrent palpation of this area did not 
produce any guarding, but produced significant grimacing.

The VA examiner reported review of the May 1999 CT scan noted 
above.  A report of X-rays of the lumbosacral spine taken at 
the time essentially showed an unremarkable lumbar spine.  
Laboratory test results from August 2000 showed a hematocrit 
of 36.4.  

According to this VA examination report, the last VA clinic 
note was from December 1999, although the veteran was clearly 
seen since then, when there was mention of a history of H. 
pylori positive ulcer disease with a normal EGD.  The VA 
examiner said that a review of the file failed to locate any 
hematocrits below 10.5, with the lowest one at 10.6 in 1992.  
In addition, there were multiple mentions of the veteran 
reporting hematemesis, but never any documentation of this 
beyond the veteran's history.  

The clinical impression was that the veteran had some diffuse 
disk bulge in her lumbar spine with some mild osteoarthritic 
changes, and with evidence of very symptomatic indication.  
As to the severity of the veteran's service-connected low 
back strain, in the VA examiner's opinion, the veteran's 
reported symptoms were "way out of proportion to her 
objective findings and to her anatomical disease".  The 
examiner said that it was at least as likely as not that the 
pain due to the veteran's low back disorder significantly 
limited the functional ability of the lumbar spine, including 
during use and during any flare-ups.  The veteran 
specifically said that her pain was pretty much constant but 
worsening.  There were no specific flare-ups except for the 
pains that happened several times a week, and the VA examiner 
said "I do not find objective evidence for significant 
impairment, although I think she is magnifying her 
symptoms."  The VA examiner found no evidence of weakened 
movement, and said the earlier-mentioned cog-wheeling was 
indicative of less than optimal effort, and the veteran had a 
normal gait.

Finally, as to the veteran's duodenitis versus ulcer disease, 
the VA examiner opined that the veteran did not currently 
have an active ulcer.  In the VA physician's opinion, her 
symptoms sounded more like irritable bowel syndrome.  It was 
noted that she did not report any impaired health due to her 
anemia, and she denied weight loss.  She specifically denied 
that it changed during the year and, therefore, there were 
incapacitating episodes during the year.  The VA physician 
noted that on examination the veteran had no clinical 
evidence for anemia and, in fact, her last hematocrit was 
36.4.

March 2001 VA outpatient medical records indicate that the 
veteran was 5 feet 4 inches tall and weighed 176 pounds.  
Medications included ferrous sulfate taken daily.  She 
reported having a "bubbling stomach", and pains in her 
lower thoracic/upper lumbar midline and paraspinous regions.  
There was marked withdrawal response to light palpation, and 
with demonstrative pain response to gentle pressure.  
Exaggerated lumbar lordosis was the only abnormal 
musculoskeletal sign.  The physician said it was difficult to 
label the veteran's pain, noting it was "most like 
fibromyalgia" but she did not have the classic tender points 
nor was a trigger point found.  An element of somatization 
was noted.

In August 2001, the veteran was seen in the VA outpatient 
clinic with complaints of upper mid abdomen pain and reported 
a flare-up of her ulcer that was controlled by Tagamet and 
then Zantac in the past with good relief, but not recently.  
Her current symptoms began over ten days earlier with 
belching, acid bubbling up, and a foul taste in her mouth.  
She had nausea at times and twice vomited with red color to 
emesis.  She reported bowel change from constipated to loose 
and a darker color to stool with this episode.  She denied 
any type of GI testing.  It was noted that the veteran was 
treated for H. pylori in 1997.  She denied fever and chills, 
and said her appetite and activity level were good.  She also 
denied dizziness and weakness, and took iron as prescribed.  
She denied upper thoracic signs and symptoms.  She weighed 
172 pounds.  Her hematocrit was noted to have been 36.4 in 
August 2000.  On examination, bowel sounds were present and 
there was mild diffuse tenderness, and significant tenderness 
in the epigastric area.  There was no guarding or rebound 
noted, and the area was non-distended.  No palpable organ or 
mass was noted.  Guaiac was negative, and there was soft 
yellow/brown stool in the rectum.  The assessment was peptic 
ulcer disease (PUD).

In December 2001, the veteran was seen in the VA clinic for 
complaints of chronic back and left knee pain.  She said the 
cold weather made her back hurt more, and she rated her 
current pain as an 8 on a scale of 1 to 10.  She used her 
prescribed medications intermittently.  The veteran said her 
back was sore and stiff in the mornings and the discomfort 
worsened during the day.  NSAIDs contributed to her PUD 
symptoms, and Tylenol did not provide relief.  On 
examination, the veteran denied nausea, vomiting, and 
diarrhea/constipation.  She reported a history of PUD with 
intermittent discomfort, bright red blood in stool that was 
intermittent and non-painful.  On examination, the veteran's 
back was diffusely tender to light touch.  There was proper 
alignment and pain on flexion and extension.  There was 
normal (5/5) strength in all limbs.  The assessment was 
chronic low back pain.  Results of the 1999 CT, described 
above, were noted.

March 2002 VA medical records indicate that the veteran was 
seen with complaints of chronic back pain and abdominal pain.  
She said she had vomited two days earlier and saw a little 
blood in the vomit.  When seen in the clinic later in the 
month, laboratory test results showed her hematocrit was 36.2 
percent, and her hemoglobin was 12.2 g/dL.  She complained of 
back pain and GI upset, although her stomach problem was 
better than when initially seen earlier in the month.  On 
examination, she was observed to have marked lordosis in her 
back, with large hips.  There was pain with mild palpation of 
the back, and no attempt made for flexion of the back.  She 
was ambulatory with no guarding of the back with rising or 
rising from a chair.  The assessment was chronic back pain, 
and examination suggestive of acute lordosis.  A history of 
chronic dyspepsia was noted.  X-rays of the lumbar spine 
showed retrolithiasis of L4 over L5, and normal disc space 
described. 

When seen in July 2002, the VA outpatient records included 
the veteran's complaints of progressively worsening low back 
pain that started in the lumbar region and moved up to the 
middle of her back.  She described it as sharp, aching and 
constant pain with no relief when standing, sitting, or lying 
down.  She had difficulty sleeping at night, and prescribed 
medications, including Darvocet, did not help.  Exercises did 
not help.  She denied any numbness or tingling in her 
buttocks or lower extremities.  A history of PUD, for which 
the veteran took prescribed medication, was noted.  On 
examination, it was noted that the veteran was well developed 
and well nourished and in no apparent distress, but with 
obvious discomfort upon rising from a chair.  Bowel sounds 
were present and the veteran's abdomen was non-tender and 
non-distended.  Her spine showed pronounced lumbar lordosis 
and flexion was limited by pain.  Lumbar spine was tender to 
light touch.  Straight leg raising, bilaterally, was limited 
to about 30 degrees due to pain.  The assessment was low back 
pain and PUD.

In October 2002, the veteran was seen in the VA outpatient 
clinic and reported having pain in the middle of her back 
that radiated down both legs to her knee and caused 
difficulty sleeping at night and getting around.  Her sister 
helped with daily activities.  The veteran had "ceased 
working due to chronic back pain".  She had taken Ibuprofen 
since July, with little relief, and Darvocet was somewhat 
helpful.  Since starting Ibuprofen she had GI problems, 
including upset stomach, heartburn, and constipation.  She 
had tried exercise, without relief.  The veteran denied any 
numbness or tingling in the lower extremities, or 
incontinence.  On examination, it was noted that the veteran 
was well nourished and in no apparent distress.  Bowel sounds 
were present and her abdomen was non-tender and non-
distended.  It was noted that examination of her 
musculoskeletal system was unchanged since July 2002.  There 
was pronounced lumbar lordosis.  Flexion was limited by pain, 
and the lumbar spine was tender to light touch.  Straight leg 
raising, bilaterally, was limited to about 20 degrees due to 
pain.  She was able to walk and had normal upper and lower 
extremity strength.  Sensation was intact too light touch.  
The assessment included chronic low back pain.  The veteran 
was encouraged to take action regarding her pain, e.g., move 
in a pool, and a physical therapy consultation was 
recommended.

In November 2002, the veteran was seen in the VA Physical 
Therapy clinic.  According to this record, she complained of 
pain that worsened after sitting.  She had difficulty 
ascending and descending stairs.  She had mid-back pain that 
radiated down both legs to the knees, which kept her awake at 
night and made it difficult to get around.  The veteran 
ambulated with an antalgic gait and very guarded, stiff 
posture.  She sat on a mat slowly and held her back.  She 
described her pain as an ache that was occasionally sharp 
with certain movements.  She was to be evaluated and 
instructed on the use of a TENS unit.  She denied bowel or 
bladder problems.  Lumbar spine range of motion was limited 
in all directions to half of normal range due to pain.  She 
had pain with simulated rotation.  Single leg raising was to 
10 degrees.  The veteran was "very expressive of pain".  
She was very sensitive to palpation over the lumbar spine 
area and surrounding soft tissues.  The physical therapist 
was unable to palpate for muscular tightness or trigger 
points, due to sensitivity.  Findings were positive to 
superficial tenderness.   The assessment was that the veteran 
was very "painful" to gentle palpation and any movement.  
She had several positive Waddell's signs that were tested due 
to inconsistency of her symptom report during evaluation.  
That is, the veteran had a positive single leg raise at 0 
degrees but a negative Slump Test.  She also removed her 
socks and shoes without difficulty, but was unable to lift 
her legs when asked upon examination.  She had superficial 
tenderness with gentle touch to the skin that was a positive 
Waddell's sign.  The physical therapist reported the veteran 
had "a very inconsistent exam" that was limited by the 
veteran's "perceived pain level".

December 2002 VA medical records indicate the veteran's 
hematocrit was 36.7 and her hemoglobin was 12.8g/dL.  She 
wanted medication refills for her chronic back pain and 
gastroesophageal reflux disease (GERD) symptoms.  She was 
satisfied with the medications, and had some physical therapy 
and information on back exercises.  It was noted that the 
veteran was well developed and nourished, in no apparent 
distress, approximately 35 pounds overweight, and had 
prominent lordosis of the low back.  She was unable to flex 
her right or left hip while standing due to back pain.  The 
assessment was chronic lower back pain in the face of acute 
lordosis, obesity, deconditioning suspected, and GERD.

According to April 2003 VA outpatient records, the veteran 
still had significant stiffness and pain in the L3-L5 region, 
centrally located, and without much radiation or radicular 
symptoms.  Her back pain was worse in the morning, with 
stiffness that lasted two hours.  She had difficulty 
ascending stairs and denied bowel or bladder symptoms.  She 
had a TENS unit and performed some exercises.  The veteran 
said her pain had worsened over the past year, with more 
frequent exacerbations that required emergency room visits 
and missed work.  It was noted that the veteran "lost [her] 
job as [a] medical filing clerk due to missed days."  
Examination revealed loss of lordotic curve in the lumbar 
spine and tenderness over spinous processes in L3-5 
centrally.  Pain limited flexion and extension, but rotation 
was normal.  Neurological examination findings were 
essentially normal.  Laboratory tests results including 
complete blood count was normal.  The assessment noted back 
pain with failing conservative management including TENS unit 
and mild exercise and pain medication, significantly 
affecting her ability to work.  She had persistent GERD/PUD 
symptoms.  A magnetic resonance image (MRI)was recommended, 
and diet and lifestyle recommendations were made regarding 
the veteran's GI symptoms.  As to the veteran's anemia, 
normal "MCV" (mean corpuscular volume) and 
hemoglobin/hematocrit were noted.

In an April 2003 Addendum, the VA physician who last examined 
the veteran in the outpatient clinic, noted above, said that 
the veteran's pain might represent "fibromyalgia [versus] 
malingering [versus] true [musculoskeletal] pain."  It was 
noted that the Physical Therapy personnel were concerned that 
the veteran  was "not truthful in her complaints".

A MRI of the veteran's lumbar spine was performed in May 
2003.

When seen in July 2003, the VA outpatient records reflect the 
veteran's complaints of worsening low back pain not helped by 
the TENS unit.  She was unable to rest in bed, and said the 
prescribed Robaxin and Voltaren were not helpful.  It was 
noted that an MRI of the back was read as negative, and Xrays 
taken in March 2002 showed retrolithiasis.  The veteran 
currently reported pain radiating down her buttock and into 
her thighs.  On examination, she was described as well 
developed and nourished, in no apparent distress.  She was 
noted to be approximately 30 to 40 pounds overweight, and had 
marked lordosis of the low back while standing.  Her gait was 
normal and there were no abnormal reflexes.  It appeared that 
there might be some discrepancy in the length of the lower 
extremities, with the right femur being longer.  The 
assessment included acute lordosis, retrolithiasis of L4 on 
L5, obesity, and some suggestion of deconditioning and lower 
limb discrepancy.  New X-rays were taken and reported as 
negative, as compared to findings in March 2002 when 
retrolithiasis was diagnosed, and the negative MRI.

In October 2003, the VA medical records reflect that the 
veteran weighed 178.5 pounds and complained of continued low 
back pain.  She was trying to do the recommended exercise.  
Examination of her back revealed acute lordosis but less than 
previous evaluated.  There was tenderness with light 
palpation to the trapezius region of the neck and back, and 
no evidence of spasm.  The assessment included history of 
chronic low back pain and negative MRI and lumbar series this 
year, and upper back pain suggestive of chronic strain.  
Fibromyalgia could not be ruled in or ruled out.  A past 
history of PUD and H. pylori treatment was also noted.  

In December 2003, the veteran called the VA clinic and 
complained of back and thigh spasms for several days.  She 
said the episode lasted for an hour, and she was unable to 
ambulate because of the intense pain.  Another episode had 
lasted several minutes.  The prescribed medication did not 
help.

The veteran was seen in the VA outpatient clinic in January 
2004 with complaints of chronic low back pain for the last 
week.  Her pain was throbbing, jerking in the lumbar region, 
and occasionally radiating to a sharp pain in the lower legs, 
bilaterally.  She reported a recent increase in frequency and 
duration of her back pain to daily occurrences that lasted up 
to one hour.  Her pain worsened with movement and was not 
relieved by prescribed medication or other intervention.  The 
veteran rated her back pain as an 8 on a scale of 1 to 10, 
and said it repeatedly awakened her at night.  She denied any 
numbness, tingling, or loss of bowel/bladder function.  She 
denied recent trauma.  It was noted that previous a MRI and 
X-rays taken in 2003 were negative for significant pathology.  
The veteran weighed 181 pounds.  On examination, she was 
noted to be well nourished and in mild distress upon walking.  
There were no gross visual back deformities.  There was 
moderate tenderness to palpation in the midline lumbar area.  
Range of motion was restricted/guarded in all fields due to 
pain.  Strength was normal (5/5) in the lower extremities.  
Sensation was intact in the lower extremities.  The 
assessment was acute exacerbation of chronic low back pain 
that, in the examiner's impression, was muscular in organ.

In April 2004, the VA medical records indicate the veteran 
weighed 170.9 pounds.  She reported continued low back pain, 
with radiation down bother lower extremities to her feet.  It 
was noted that an MRI of the back was negative for herniated 
disc or other pathology, and in the distant past an 
electromyogram of the left lower extremity had also been 
negative.  The veteran reported increased stomach pain and 
took chronic iron daily for iron deficiency.  On examination, 
she was described as well developed and nourished and not in 
apparent distress.  She was obese and had obvious acute 
lordosis of the back when standing.  Bowel sounds were 
present and her abdomen was non-tender and non-distended.  No 
organomegaly or masses were found, and there was no guarding.  
The assessment included history of chronic back pain in face 
of acute lordosis, and history of PUD with previous 
prescription for
H. pylori and symptoms, in spite of current use of proton 
pump inhibitor (PPI) medication.  A history of chronic iron 
deficiency, for which she was on iron therapy, was also 
noted.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).


Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of her appeal, including in a December 
2001 letter from the RO, the appellant has been informed of 
VA's duty to assist her in the development of her appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
September 1998 statement of the case (SOC) and March, June 
and July 1999, February 2002, and November 2004 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to increased ratings.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Additionally, the Board notes that the veteran 
was afforded the opportunity to testify during a personal 
hearing at the RO in January 1999.  Further, the claims file 
reflects that the November 2004 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  With diseases, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

1.  Increased Rating for Low Back Strain

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability, and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2004), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2004)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.  


Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (although a liberalizing 
regulation cannot be applied retroactively unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made during the pendency of the 
claim); 38 U.S.C.A. § 5110(g) (West 2002).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated April 1998.  The September 1998 SOC, 
and the March, June and July 1999 and February 2002 SSOCs 
evaluated the veteran's claim using the old regulations.  In 
November 2004, the RO issued an SSOC that evaluated the 
veteran's claim using the new regulations effective from 
September 26, 2003.  The veteran was afforded an opportunity 
to comment on the RO's action.   Accordingly, there is no 
prejudice to the veteran in our proceeding to a decision, 
under Bernard v. Brown, supra.

The veteran's service-connected low back strain is currently 
evaluated under 38 C.F.R. § 4.71a, DC 5237 (2004).  The RO 
has evaluated the veteran's service-connected low back strain 
under the diagnostic code that rates impairment resulting 
from lumbosacral strain.  See 38 C.F.R. § 4.71a, DC 5295 
(2002) as in effect prior to September 26, 2003; 38 C.F.R. § 
4.71a, DC 5237 (2003), effective September 26, 2003.  

Traumatic arthritis is rated as degenerative arthritis on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2004).  Under the old 
regulations, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe, a 20 percent rating 
when moderate and a 10 percent rating when slight under 
38 C.F.R. § 4.71a, DC 5292 (2002), as effective prior to 
September 26, 2003.

Limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under DC 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  However, as 
the medical evidence of record herein is devoid of any 
diagnosis of intervertebral disc syndrome, an increased 
rating under DC 5293 is not for consideration in the present 
case.  See 38 C.F.R. § 4.71a, DC 5293 (2002), as in effect 
prior to September 23, 2002.  See also 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002), effective from September 23, 2002 (now 
codified at DC 5293).

Prior to September 26, 2003, lumbosacral strain warranted a 
noncompensable evaluation if there were slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), effective prior to September 26, 2003.  A 10 percent 
evaluation was warranted if it is manifested by 
characteristic pain on motion and a 20 percent evaluation was 
assigned when lumbosacral strain was manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  Id.  A 40 
percent evaluation was assigned for lumbosacral strain when 
it was manifested by severe symptomatology that included 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2004)).  A 100 percent evaluation 
is appropriate for unfavorable ankylosis of the entire spine; 
a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, supra, are now contemplated in 
the rating assigned under the general rating formula.)

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 30 degrees, and lateral flexion and 
rotation both from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate 
V (2004).

The veteran's service-connected low back strain has been 
rated under DC 5295, for lumbosacral strain.  The current 
clinical findings do not show that there is no clinical 
evidence of muscle spasm (although the veteran reported 
experiencing spasms in December 2003), and while there is 
evidence of lumbar tenderness and decreased range of motion, 
the diminished range of motion does not warrant an increased 
rating under the new rating criteria.  Therefore, a rating in 
excess of 10 percent is not warranted for low back strain 
under DC 5295, as in effect prior to or after September 26, 
2003.

The Board is of the opinion that the objective medical 
evidence of record does not show increased low back pathology 
such as to warrant a rating in excess of the currently 
assigned 10 percent evaluation.  There was no evidence of 
muscle spasm.  Since the evidence establishes that the 
disability for which service connection is in effect was not 
productive of limitation of forward flexion of the 
thoracolumbar spine to 60 degrees, limitation of combined 
range of motion of the thoracolumbar spine to 120 degrees, 
muscle spasm, loss of lateral spine motion, unilateral in a 
standing position, or guarding severe enough to result in an 
abnormal gait, there is no basis for assigning a disability 
evaluation in excess of that which is in effect.

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the veteran's complaints of pain 
and stiffness but is not reflective of deficits of motor 
strength, muscle atrophy, or the like to warrant an increased 
evaluation.  The Board recognizes the veteran's subjective 
complaints of constant back pain, but is of the opinion that 
such complaints of pain are contemplated in the currently 
assigned 10 percent evaluation.  A separate evaluation for 
pain is not for assignment.  See Spurgeon, supra.  

In addition, the Board would note that a careful review of 
the veteran's VA records and examination reports reveals that 
several VA physicians and medical specialists who examined 
the veteran found her complaints at odds with the physical 
findings.  Specifically, in May 1999, the VA examiner 
reported the veteran's decreased range of back motion and 
pain on tenderness, also found no other significant focal 
neuromuscular or functional deficits and, in January 2001, 
the VA examiner expressly stated that the veteran's reported 
symptoms were way out of proportion with the objective 
findings and anatomical disease.  In November 2002, a 
physical therapist found inconsistency with the veteran's 
report of symptoms.  Moreover, the recent VA treatment 
records reflect that a negative MRI and X-rays in 2002 and 
2003, and that the veteran's complaints of back pain, were 
variously attributed to malingering (in April 2003), 
somatization (March 2001)or fibromyalgia (in December 1998, 
March 2001 and April 2003).

In any event, as noted above, VA physicians who examined the 
veteran have consistently commented on the incongruity 
between MRI and X-ray findings and the veteran's subjective 
complaints of back pain.  See Johnston v. Brown, supra.  The 
VA examiner noted it in 2001, and physicians who treated the 
veteran at the VA outpatient clinic also remarked on the 
discrepancy between the clinical findings and the veteran's 
reports of back pain.  Id. 

Thus, the Board finds that the preponderance of the objective 
medical evidence is against the veteran's claim for a rating 
in excess of the currently assigned 10 percent for low back 
pain.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

2.  Increased Rating for Iron Deficiency Anemia

The veteran's service-connected iron deficiency anemia is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7700.  Under this code, a 10 percent rating may be 
assigned where hemoglobin is 10 gm/100 ml or less, with 
findings such as weakness, easy fatigability, or headaches.  
Id.  A 30 percent rating may be assigned where hemoglobin is 
8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  Id.  A 70 percent rating may be assigned where 
hemoglobin is 7gm/100ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 
120 beats per minute) or syncope (three episodes in the last 
six months).  Id.  A 100 percent evaluation may be assigned 
where hemoglobin is 5 gm/100 ml or less, with findings such 
as high output congestive heart failure or dyspnea at rest.  
Id.  Complications of pernicious anemia, such as dementia or 
peripheral neuropathy, are to be evaluated separately. 38 
C.F.R. § 4.117, Note following Diagnostic Code 7700.


The Board has reviewed the medical evidence, including the 
results of the VA examinations conducted between 1999 and 
2001 and the recent treatment records dated through 2004.  At 
the 2001 VA examination, the VA examiner reported that the 
veteran's hematocrit was 36.4, and no past hematocrits fell 
below 10.5.  The recent laboratory reports showing the 
veteran's hemoglobin values are essentially normal.  The 
overwhelming majority of the findings show hemoglobin values 
of greater than 10gm/100 ml.  In fact, in April 2003, the VA 
medical records showed normal MCV, hemoglobin, and 
hematocrit.  Moreover, the veteran denied weight loss, and 
the VA examiner in 2001 found no clinical evidence for 
anemia.  Thus, the objective and competent medical evidence 
of record preponderates against a finding that the veteran's 
disability more approximates that associated with hemoglobin 
levels of less than 10gm/100ml.  Furthermore, there is no 
medical evidence attributing any symptoms to the anemia.  
Therefore, there is no medical evidence of record to 
demonstrate that the veteran suffers from a hemoglobin count 
of 8 or less to warrant a 30 percent rating for her service-
connected iron deficiency anemia.

Thus, the Board is of the opinion that a rating in excess of 
10 percent is simply not warranted for the service-connected 
iron deficiency anemia.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 
4.117, DC 7700.

The Board does not find that the evidence is so evenly 
balanced that there should be reasonable doubt as to any 
material issue regarding the matter of a rating in excess of 
10 percent for the service-connected iron deficiency anemia.  
The preponderance of the evidence is clearly against the 
claim.  38 U.S.C.A. § 5107(b).

3.  Increased Rating for Nodular Duodentitis

The veteran's service-connected nodular duodentitis is 
evaluated as analogous to peptic ulcer disease and rated as 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
7399-7305.  The hyphenated diagnostic code in this case 
indicates that a gastrointestinal disorder under DC 7399 is 
the service-connected disorder, and peptic ulcer disease 
under DC 7305 is a residual condition.

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases. See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2004)).  Ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other. Instead, a 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

Effective prior to and after July 2, 2001, weight loss 
remains a criterion for a disability rating higher than 
currently assigned for the veteran's stomach disorder under 
DCs 7305 and 7346; however, in July 2001, VA revised section 
4.112, pertaining to weight loss, that further defines DCs 
7305 and 7324.

The Board takes notice of the fact that certain 
symptomatology may not be present at all times.  In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.

Under the old regulations, effective prior to July 2, 2001, 
under 38 C.F.R. § 4.112, minor weight loss or greater weight 
losses of brief duration were not considered to be of 
importance.  The revised version of section 4.112, effective 
July 2, 2001, adds definitions of "substantial weight loss, 
minor weight loss, inability to gain weight, and baseline 
weight" to be used in diagnostic codes found under section 
4.114.  Under the revised regulation:

For purposes of evaluating conditions in § 
4.114, the term "substantial weight loss" 
means a loss of greater than 20 percent of 
the individual's baseline weight, sustained 
over three months or longer; and the term 
"minor weight loss" means a weight loss of 
10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  
The term "inability to gain weight" means 
that there has been substantial weight loss 
with inability to regain it despite 
appropriate therapy.  "Baseline weight" 
means the average weight for the two-year 
period preceding onset of the disease.

38 C.F.R. § 4.112 (2004).

A rating of 10 percent under Diagnostic Code 7305 pertaining 
to duodenal ulcers requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  38 C.F.R. § 4.114, 
DC 7305, prior to and after July 2 2001.  To merit the next 
higher rating of 20 percent, the evidence must present 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  Id.  
Further, to merit the next higher evaluation of 40 percent, 
the evidence needed includes moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  Id.  As to 
the maximum evaluation of sixty percent under this diagnostic 
code, the veteran would need to provide evidence of a severe 
ulcer, only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

As noted above, words such as "mild" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, 
pursuant to 38 C.F.R. § 4.113, certain coexisting diseases in 
this area, as indicated in the instruction under the title 
"Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14. 

The veteran asserts that her disability has increased in 
severity, and has repeatedly reported to physicians that it 
caused hematemesis.  However, the competent and objective 
medical evidence of record refutes that assertion.  In fact, 
although in February 1998 and January 2001, the VA examiners 
noted the veteran's multiple reports of hematemesis, the 
doctors also noted that hematemesis was undocumented in the 
records.  She testified to having two episodes of bleeding 
ulcers, but in 2001, the VA examiner found no ulcer.  All of 
her reported symptoms were generally controlled with 
medications.

The Board notes that the veteran's nodular duodenitis is not 
productive of such disability so as to warrant the next 
higher rating of 20 percent under the pertinent rating 
criteria.  Essentially, there are no clinical data of record 
to support recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration; or recurring 
episodes with moderate manifestations.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

More important, while the medical evidence is replete with 
the veteran's gastrointestinal complaints (at her January 
1999 hearing she testified to having a bleeding ulcer), in 
January 2001, the VA examiner who reviewed the veteran's 
extensive medical file opined that the veteran did not have 
an active ulcer, and further opined that her symptoms sounded 
more like irritable bowel syndrome (IBS).  VA outpatient 
medical records appear to attribute the veteran's GI 
symptomatology to GERD (in December 2002).  In any event, 
service connection is not in effect for GERD or IBS.  Thus, 
the Board is of the opinion that a rating in excess of 10 
percent is simply not warranted for the service-connected 
nodular duodenitis.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.114, 
Diagnostic Code 7399-7305.


4.  Summary as to All Disabilities

Finally, the Board has considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004).  However, the evidence does not show the 
presence of such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The veteran has not been hospitalized 
for her service-connected low back strain, iron deficiency 
anemia and nodular duodenitis, and the service-connected 
disabilities have not been shown to result in marked 
interference with employment.  While the veteran has 
variously told examiners that she is unable to work due to 
her service-connected disabilities (in April 2003 she said 
she lost her job as a medical file clerk due to missed days 
apparently due to back pain), there are no records in the 
claims files to support these contentions.  Based upon these 
considerations, the Board finds that the RO committed no 
error in not referring this claim to the Director of the VA 
Compensation and Pension Service for an initial 
extraschedular determination.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating in excess of 10 percent for low back strain is 
denied.

A rating in excess of 10 percent for iron deficiency anemia 
is denied.

A rating in excess of 10 percent for nodular duodentitis is 
denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


